          Case 3:19-cv-02138-MWB Document 14 Filed 08/24/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    LUIS ANGEL NUNEZ VIERA,                       No. 3:19-CV-02138

                 Petitioner,                      (Judge Brann)

         v.                                       (Magistrate Judge Saporito)

    CLARE DOLL,

                 Respondent.

                                     ORDER

                                 AUGUST 24, 2020

        Luis Angel Nunez Viera, an individual previously detained by the United

States Department of Homeland Security, Immigration and Customs Enforcement

(“ICE”), filed this 28 U.S.C. § 2241 petition seeking an individualized bond hearing

pending his removal from the United States.1 On August 6, 2020, Magistrate Judge

Joseph F. Saporito, Jr., issued a Report and Recommendation recommending that

this Court dismiss as moot Nunez Viera’s petition, as Nunez Viera has been released

from ICE custody on bond.2 The Report and Recommendation was returned to the

Court as undeliverable.3




1
     Doc. 1.
2
     Doc. 11.
3
     Doc. 13.
         Case 3:19-cv-02138-MWB Document 14 Filed 08/24/20 Page 2 of 2




       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.4 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.5 After

reviewing the record, the Court finds no error—clear or otherwise—in Magistrate

Judge Saporito’s conclusion that this Court may no longer grant the requested relief,

and that Nunez Viera’s § 2241 petition is therefore moot. Accordingly, IT IS

HEREBY ORDERED that:

       1.      Magistrate Judge Joseph F. Saporito, Jr.’s Report and Recommendation

               (Doc. 12), is ADOPTED;

       2.      Nunez Viera’s 28 U.S.C. § 2241 petition (Doc. 1) is DISMISSED as

               moot; and

       3.      The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge



4
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                 2
